On Petition for Rehearing.

The opinion in this case does not, as counsel assume, hold that it is within the province of a jury to construe a chattel mortgage. The objection now made that the mortgage was not admissible in evidence because the movie camera was not sufficiently described was not made in the trial court.
That court, without objection by the defendant, instructed the jury as to the law which should govern in determining the issue tried. We held that the instruction was correct, and that the verdict under it was sustained by the evidence. •
Rehearing denied.